Citation Nr: 0425066	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the last comprehensive VA examination 
afforded the veteran occurred in May 2001. 

In his December 2002 substantive appeal, the veteran reported 
a worsening of his symptoms as they related to his rheumatoid 
arthritis. 

VA is obliged to afford veteran's contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for rheumatoid arthritis.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected rheumatoid arthritis.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review prior to the examination.

The examiner is requested to carefully 
elicit from the veteran all pertinent 
subjective complaints and to make 
specific findings as to the etiology of 
each complaint.  The examiner is also 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner is requested to note the 
absence or presence of the following: one 
or two exacerbations a year in a well-
established diagnosis; symptom 
combinations productive of definite 
impairment of health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 
three or more times per year; weight loss 
and anemia productive of severe 
impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times per year or a lesser number 
over prolonged periods; constitutional 
manifestations associated with active 
joint involvement, totally 
incapacitating.

With regard to the affected joints, if 
loss of range of motion is present, the 
examiner should comment on whether the 
loss of range of motion is mild, 
moderate, or severe, as well as the 
reason for the loss of motion.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to affected joints and to make 
specific findings as to the etiology of 
each complaint, including whether the 
limitation of motion is as a result of 
the veteran's service-connected 
rheumatoid arthritis.  The examiner is 
also requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints. 

Complete detailed rationale should be 
given for each opinion that is rendered.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




